COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §               No. 08-14-00062-CV
IN RE ELIAS J. CERVANTES-
ESPINOZA,                                       §           ORIGINAL PROCEEDING
                                                           ON PETITION FOR WRIT OF
RELATOR.                                        §                MANDAMUS

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the petition for

writ of mandamus against the Honorable Mike Herrera, Judge of the 383rd District Court of

El Paso County, Texas, and concludes Relator’s motion to dismiss the petition for writ of

mandamus should be granted. We therefore dismiss the petition for writ of mandamus, in

accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 12TH DAY OF MARCH, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.